caltex oil venture caltex management_corporation tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date c an accrual-basis partnership entered into a turnkey con- tract under which it paid dollar_figure by cash and note in date for the drilling of two oil_and_gas wells although some site preparation required under the contract occurred in no drill penetrated the ground for purposes of drilling a well by or on behalf of c within days after the end of c claimed a full deduction for the dollar_figure as intangible drilling costs idcs on its federal tax_return r issued a notice of final partnership administrative adjust- ment to p c’s tax_matters_partner determining inter alia that c was not entitled to deduct the idcs because the eco- nomic performance requirement of sec_461 was not satisfied held for purposes of sec_461 drilling of the well commences when there is actual penetra- tion of the ground surface in the act of drilling for purposes of spudding a well mere site preparation is insufficient under this special timing rule c did not satisfy the economic_performance requirement of sec_461 held further the 2-month rule_of sec_1_461-4 income_tax regs does not enable c to treat any of the services due under the contract as having been economically performed in because in the case of an undifferentiated non-severable con- verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila caltex oil venture v commissioner tract the 2-month rule contemplates that all of the services called for must be provided within months of payment held further in the alternative if c is able to invoke the month rule and treat some of the services due under the con- tract as having been economically performed in then deductions under the 2-month rule are limited to payments of cash or cash equivalents and do not include payments made by notes bernard stephen mark and richard stephen kestenbaum for petitioner halvor n adams iii margaret burow and james p a caligure for respondent opinion gustafson judge on date the internal_revenue_service irs issued a notice of final_partnership_administrative_adjustment fpaa for taxable_year ending date to caltex management corp the tax_matters_partner tmp of caltex oil venture it is the latter entity-caltex oil venture-to which we refer herein as caltex this case is a partnership-level action based on a petition filed by the tmp pursuant to sec_6226 the matter is currently before the court on the irs’s motion for partial summary_judgment filed pursuant to rule which asks us to hold that caltex is not entitled to deduct the dollar_figure that it reported in as nonproductive intan- gible drilling costs idcs as explained below we will grant partial summary_judgment in the irs’s favor as to most of the issues addressed in its motion but we find that other issues-eg under the general_rule of sec_461 the amount if any of idcs that was incurred in 1999-may remain for trial unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue codified in u s c and referred to herein as the code and all rule references are to the tax_court rules_of_practice and procedure idcs are drilling cost outlays associated with oil_and_gas drilling operations idcs range from amounts paid for the clearing of ground draining road-making and surveying work to all amounts paid for labor fuel repairs hauling and supplies eg drilling muds chemicals and cement incident to and necessary in the drilling and preparation of wells for the production of oil_and_gas see sec_1_612-4 income_tax regs verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila united_states tax_court reports background the following facts are not in dispute and are derived from the pleadings the stipulations of fact the parties’ motion papers and the supporting exhibits attached thereto caltex was organized in for federal_income_tax pur- poses caltex is a partnership that uses the accrual_method of accounting and has a taxable_year ending december on date caltex entered into a turnkey con- tract with red river exploration inc under the contract red river assigned to caltex a 33-percent interest in a well in louisiana designated j o kimbrell and a percent interest in a well in oklahoma designated nw sul- phur red river agreed to commence or cause to be com- menced the drilling of wells at the two sites a s soon as practicable after the execution of the contract but in no event later than date t hereafter red river would continue or cause to be continued the drilling in a workmanlike manner to a depth to adequately test the objec- tive formation for purposes of the irs’s motion for partial summary_judgment we assume as caltex asserts that a typical well will take two years to grow from concept to commencement to production for the purpose of selling hydrocarbons of the wells with due diligence and the contract called for caltex to pay to red river by the close of business on date dollar_figure in cash and note as turnkey drilling costs and dollar_figure for the intangible completion costs for a total of dollar_figure caltex paid red river with two checks dated date in the amounts of dollar_figure for drilling and dollar_figure totaling dollar_figure and executed a note in favor of red river for approximately dollar_figure million completion for steps in this process may overlap but they include i collecting data acquiring leases se- curing access roads staking and permitting the well one to two years ii designing the proce- dures and getting estimates from various service companies three to four months iii negoti- ating contracts for subcontract services equipment rigs and specialists as appropriate three to four months iv location work including site operations equipment delivery and installa- tion four weeks v actual drilling operations four to eight weeks vi completion and testing operations four weeks vii buying and building surface facilities four weeks and viii negoti- ating gas sales saltwater disposal and field supervision the record also reflects that on date caltex paid red river an additional dollar_figure for int presumably interest the record does not include any note executed by caltex in favor of red river but for pur- verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila caltex oil venture v commissioner by date drilling permits were secured for the two well sites identified in the contract and we assume that in early red river engaged in activities to prepare to drill the wells however the parties have stipulated that n o drill penetrated the ground for purposes of drilling a well by or on behalf of caltex oil venture during or caltex timely filed for a form_1065 u s partner- ship return of income on the form_1065 caltex claimed a deduction of dollar_figure for nonproductive idcs in date the irs issued its fpaa determining that caltex was not entitled to deduct any portion of the idcs because among other things the economic_performance requirement of sec_461 was not satisfied the irs also disallowed dollar_figure in other deductions claimed by caltex on its return and determined that caltex was liable for accuracy-related_penalties under sec_6662 and b and on date caltex through its tmp timely filed a petition pursuant to sec_6226 seeking a readjustment of the irs’s determinations in the fpaa caltex asserted among other things that the irs erred in determining i that the deduction for non-productive intangible drilling costs in the amount of dollar_figure is improper ii that economic_performance was not met by caltex under sec_461 and iii that they are subject_to penalties under sec_6662 sec_6662 and in b in doing so caltex asks us to find that there are no adjustments to partnership items for the year in question and that no pen- alties are properly asserted against any investor of caltex at the time the petition was filed the principal place of busi- ness for both caltex and its tmp was pennsylvania on date the irs moved for partial sum- mary judgment on the issue of whether the economic_performance requirement of sec_461 was satisfied with respect to the dollar_figure deduction claimed by caltex in for idcs in particular the irs asks us to narrow the issues of the case by holding that the economic_performance requirement of sec_461 if satisfied at all limits poses of the irs’s motion we assume in caltex’s favor that caltex satisfied its payment obliga- tions under the contract by executing a note in favor of red river on or before date verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila united_states tax_court reports caltex’s maximum potential deduction for for idcs to amounts paid in for work actually performed in caltex opposes the irs’s motion for purposes of deciding this motion we will consider to what extent if any the services attributable to the dollar_figure in idcs were economically performed during or within a time that the code and regulations allow the services to be treated as if performed in discussion i standard for summary_judgment under rule the tax court’s analog to rule of the federal rules of civil procedure the court may grant full or partial summary_judgment where there is no genuine issue of any material fact and a decision may be rendered as a matter of law the moving party bears the burden of showing that no genuine issue of material fact exists and the court will view any factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 cf 477_us_242 same standard under fed r civ p the opposing party is to be afforded the benefit of all reasonable doubt and any inference to be drawn from the underlying facts contained in the record must be viewed in a light most favorable to the party opposing the motion for summary_judgment 78_tc_412 the issue presented in the irs’s motion-ie whether the economic_performance requirement of sec_461 is satis- fied with respect to the dollar_figure deduction claimed by caltex in for idcs-can be largely resolved on the basis of the undisputed facts as a result we will grant the irs’s motion in part ii statutory and regulatory framework the issue before us is an accounting question what is the proper year for claiming deductions for costs that are related on the basis of a stipulation agreed to by caltex the irs asserts that this maximum poten- tial deduction is dollar_figure we hold that summary_judgment is not appropriate as to the precise amount see section v of the argument below but we hold in favor of the irs on the interpreta- tion and application of the economic_performance requirement verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila caltex oil venture v commissioner to the drilling of oil wells as we will show caltex is allowed deductions for only to the extent that the performance of the drilling-related services was timely under one of several alternative rules a all_events_test sec_461 of the code and its accompanying regulations provide general rules that govern the timing of deductions for a taxpayer like caltex that uses the accrual_method of accounting an expense is generally allowed as a deduction for the year the taxpayer incurred the expense irrespective of the date of payment whether a business_expense has been incurred is determined by the all_events_test as set forth in sec_1_461-1 income_tax regs which provides under an accrual_method a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability emphasis added see 481_us_239 the irs does not dispute that caltex satis- fied the first two requirements of the all_events_test ie that all the events occurred to establish the liability and that the amount of the liability was determinable with reasonable accuracy rather the irs contends that caltex failed to satisfy the third all events requirement namely economic_performance apart from the special allowances of the code idcs would be capital expenditures since they benefit future periods they would have to be capitalized and recovered over those periods for income_tax purposes rather than being expensed for the period the costs are incurred see eg sec_1_461-1 income_tax regs notwithstanding this general_rule sec_263 grants taxpayers the option to currently expense idcs see 725_f2d_1173 8th cir aff ’g 79_tc_7 however this option applies only to expenditures_for those drilling and developing items which in themselves do not have a salvage_value for the purpose of this option labor fuel repairs hauling supplies etc are not consid- ered as having a salvage_value even though used in connection with the installation of physical property which has a salvage_value sec_1_612-4 income_tax regs verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila united_states tax_court reports b economic_performance with respect to services provided to a taxpayer general_rule provision of services before the enactment of sec_461 in the deficit_reduction_act_of_1984 defra pub_l_no sec_91 stat pincite economic_performance was not required with its enactment sec_461 expanded the all_events_test by providing that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_461 sec_461 applies to any item allowable as a cost expense or deduc- tion unless specifically exempted by an alternative timing rule in the code sec_461 generally if the liability of the taxpayer arises from a third person’s providing services to the taxpayer economic_performance occurs as the services are provided sec_461 sec_1_461-4 income_tax regs this general_rule is applicable in cases of idcs under a turn- key contract for the drilling of an oil or gas well see c f_r sec_1_461-4 example before the enactment of sec_461 when an accrual- basis oil or gas enterprise entered into a contract to receive drilling services under which the taxpayer was to incur idcs it was proper under the all_events_test for the taxpayer to claim a deduction in the year in which the obligation for the idcs became fixed under the contract whether or not there was in that year any economic_performance of services called for by the contract as compared to a cash-basis taxpayer this rule placed an accrual-basis taxpayer in a superior posi- tion with regard to idcs because the cash-basis taxpayer actually had to prepay its idcs to be allowed the deduction while an accrual-basis taxpayer only had to become obligated to pay in order to be allowed a deduction however since the enactment of sec_461 the code has not allowed accrual-basis taxpayers to claim a deduction for idcs until economic_performance of the services under the contract has occurred thus even though the old all_events_test might be met for one tax_year because the taxpayer’s liability for verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila caltex oil venture v commissioner payment became fixed and determined in that year under the rules now applicable to accrual-basis taxpayers a deduc- tion is allowed for that year only if the economic_performance test of sec_461 is satisfied as well as a result unless an exception to this general_rule applies the idcs at issue here satisfy the economic perform- ance requirement of sec_461 for only to the extent the corresponding services were actually performed in the two pertinent exceptions in dispute caltex does not contend that red river performed more than dollar_figure million in services on the last day of ie the day the contract was executed rather caltex claims its deduction is warranted under two possible exceptions to the general_rule a the 90-day rule the 90-day rule_of sec_461 allows a taxpayer to deduct idcs in full prior to economic_performance if drilling of the well commences within days after the close of the tax_year in which the taxpayer prepaid the idcs and for which the taxpayer is seeking to claim the deduction the irs maintains that caltex is not entitled to the special timing provision of the 90-day rule because no drill penetrated the ground for the purpose of beginning caltex’s wells before the close of the 90th day after the close of ie by date in so arguing the irs contends that the phrase drilling of the well commences as used in sec_461 requires actual penetration of the ground by a drill bit for purposes of starting the well a third exception is the recurring_item_exception of sec_461 which allows a taxpayer to claim a deduction in advance of economic_performance if certain requirements are met in its motion the irs argues that caltex is not entitled to the recurring_item_exception because inter alia the liability under the contract is not recurring in nature caltex does not counter the irs’s argument or explicitly argue that it is entitled to invoke the recurring_item_exception of sec_461 we therefore infer that caltex concedes this issue and does not invoke the recurring_item_exception caltex does contend that even if all its other arguments fail it is still entitled to a deduction for the cost of any services that red river actually performed in under the terms of the contract the irs acknowledges that entitlement but argues that caltex’s maximum possible de- duction under that theory should be dollar_figure because caltex stipulated that it incurred dollar_figure of intangible drilling costs relating to exhibit 5-j the document entitled ‘turnkey contract’ between caltex oil venture and red river exploration inc during we ad- dress this issue briefly in section v below verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila united_states tax_court reports in contrast caltex contends that it is entitled to a full deduction for the idcs for because it commenced drilling operations ie by securing drilling permits and beginning site preparation within days of the close of in satis- faction of sec_461 caltex challenges the irs’s interpretation that the 90-day rule requires that a drill bit actually penetrate the ground caltex argues that actual drilling is not necessary and that acts normally required to be done before the commencement of actual drilling are suffi- cient to constitute the commencement of a well or drilling operations b the 2-month rule in the alternative caltex argues that even if it is not enti- tled to a full deduction under the 90-day rule it is entitled at least to a partial deduction of idcs for under the 2-month rule_of c f_r sec_1_461-4 income_tax regs which allows a taxpayer to treat a liability as having been economically performed at the time of payment if that taxpayer reasonably expect ed the provider of services to provide the services within months after the date of payment the irs maintains that caltex may not invoke this special timing rule because the month rule contemplates that under a non-severable con- tract all of the services called for must reasonably be expected to be performed within the required time caltex disputes the irs’s interpretation of the regulation and con- tends that it is entitled to a deduction for the portion of the contracted services that it reasonably expected to be per- formed within months of payment we now address these disputed issues iii the special 90-day rule for oil_and_gas tax_shelters under sec_461 if drilling of the well commences sec_461 provides a special rule for economic_performance as it relates to the drilling of oil_and_gas wells this special rule is limited to tax_shelters as defined in sec_461 for purposes of this motion we will assume favorably to caltex that caltex is such a tax_shelter so that it may invoke sec_461 which provides verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila caltex oil venture v commissioner in the case of a tax_shelter_economic_performance with respect to amounts paid during the taxable_year for drilling an oil or gas well shall be treated as having occurred within a taxable_year if drilling of the well commences before the close of the 90th day after the close of the taxable_year emphasis added thus accrual-basis oil_and_gas tax_shelters such as caltex may deduct their idcs in advance of drilling as long as the drilling of the well commences within days after the close of the tax_year for which the taxpayer is seeking to claim the deduction the question that this provision prompts is when does the drilling of a well commence the irs maintains that the drilling of a well commences when the well is spudded meaning at the beginning of sur- face drilling ie when the drill bit penetrates the ground while caltex argues that drilling is commenced when activi- ties such as site preparation begin a the plain language of the statute drilling commences to construe a statute we consult first the ordinary meaning of its language see 444_us_37 and we apply the plain meaning of the words used in a statute unless we find that those words are ambig- uous 478_us_597 since the 90-day rule was added to the code in see defra sec_91 and has remained relatively unchanged these are not antiquated words or terms that would need special interpretation according to webster’s third new inter- national dictionary to drill means to make a rounded hole or cavity in a solid by removing bits with a rotating drill while to commence means to begin id pincite giving effect to the plain meaning of these words we find it unambiguous that drilling of the well commences when the boring of a hole for the well begins therefore we find that the plain language of sec_461 dictates that as a matter of law drilling of the well commences when the drill bit penetrates the ground to start the hole for the well our interpretive task could stop there with our conclusion based on the plain language of sec_461 verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila united_states tax_court reports b the title of sec_461 spudding however we need not look far to see strong corroboration of this interpretation-or if the language were thought ambiguous resolution of that ambiguity the title of sec_461 - special rule for spudding of oil or gas wells emphasis added -shows the intended meaning of the term drilling of the well commences while the title of an act will not limit the plain meaning of the text see 252_us_348 242_us_470 it may be of aid in resolving an ambiguity fla dept of revenue v piccadilly cafeterias inc 554_us_33 in the case of sec_461 the heading is not at any variance with the text this is an instance in which the heading is of some use for interpreta- tive purposes 128_tc_132 and it confirms our reading of the text of the statute to spud means to begin to drill an oil well by alter- nately raising and releasing a spudding bit with the drilling rig webster’s third new international dictionary as a result we find that a well is spudded when see also 89_tc_49 2_tc_1249 the court_of_appeals for the third circuit to which an appeal of this case would lie follows this principle ‘ t he title of a statute and the heading of a section are tools available for the resolution of a doubt about the meaning of a statute ’ 511_f3d_369 3d cir quoting 523_us_224 see also 201_f3d_214 3d cir the title of a statutory section can assist in resolving ambiguities the word spudding was used not only in the title of the statute but several times in the legislative_history see s rept no pincite u s c c a n when the special spudding rule for economic_performance was adopted by congress eco- nomic performance was deemed to occur at the time of spudding of an oil or gas well where the taxpayer had paid for the drilling costs prior to the close of the taxpayer’s year the special spudding rule in order for spudding to be considered as economic_performance emphasis added h_r conf rept no pincite 1984_3_cb_1 economic_performance is deemed to occur with respect to all intangible drilling expenses of a well when the well is ‘spudded ’ if the spudding of the well commenced within days after the close of the taxable_year the entire amount of the prepaid intangible drilling expense would be deductible emphasis added thus if there were any doubt the legislative_history could be cited to confirm the interpretation we have found if spudding as a specialized term should be defined by reference to oil_and_gas sources then such sources only confirm the dictionary meaning see 68_f3d_1376 d c cir spudding occurs where surface drilling had commenced amer- ican petroleum institute glossary of oilfield production terminology citing api bulletin d11 glossary of drilling-fluid and associated terms 2d ed defining spudding in as t he starting of the drilling operations of a new hole available at http www occeweb com og api-glossary pdf howard r williams charles j meyers manual of oil_and_gas terms 12th ed defining spudding in as t he first boring of the hole in the drilling of an oil well in addition an abridged version of the dictionary of petroleum terms provided verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila caltex oil venture v commissioner the drill bit penetrates the ground for purposes of drilling an oil or gas well that being the case the title that congress gave to this subparagraph- special rule for spudding - indicates that when congress said that the special rule would apply if drilling of the well commences it meant that the rule would apply if a spudding bit had been raised and released to begin the actual drilling c giving effect to every word in the statute in support of its contrary position caltex cites several state court opinions that interpret similar language in oil_and_gas leases but hold that actual drilling is not required however in most of the cases caltex cites the language and the contexts are different from sec_461 caltex cites one case with language sufficiently close to sec_461 to war- rant discussion jones v moore p 2d okla which interprets a contract term that required a lessee to commence to drill a well and holds that the contract was satisfied even without actual drilling in jones the supreme court of oklahoma held that the well was com- menced by certain preparatory acts eg staking the loca- tion digging a slush pit preparatory to drilling and ordering a machine out to drill the well id pincite in doing so the court seems to have ascribed no significance to the pres- ence of the word drill in the lease_term at issue commence to drill a well emphasis added and caltex would evi- by petex and the university of texas austin c petex provided on the department of labor’s website at http www osha gov sltc etools oilandgas glossaryloflterms glos- sarylofltermsla html defines spud as to begin drilling a well such as to spud_in to force a wireline tool or tubing down the hole by using a reciprocating motion where spud_in means to begin drilling to start the hole caltex does not dispute that spudding has this specific meaning nor does caltex cite any sources that give a different definition of spudding see allen v cont’l oil co so 2d la app interpreting contract term that required operations for drilling to have commenced walton v zatkoff n w 2d mich interpreting contract term requiring commencement of operations for the drilling of a well or the commencement of drilling operations henderson v ferrell a pa interpreting contract term that required lessee to commence operations on the premises within days pemco gas inc v bernardi pa d c 3d interpreting lease_term that required commencement of operations by a certain date petersen v robinson oil gas co s w 2d tex civ app interpreting contract term requiring the commencement of operations for drilling edgar v bost s w 2d tex civ app interpreting contract term that well be commenced fast v whitney p wyo interpreting contract term that well be commenced none of these sheds any light on the meaning of if drilling of the well commences emphasis added in sec_461 caltex also cites to the same effect walter lee summers oil_and_gas sec cited in 733_fsupp2d_1100 d n d aff ’d 649_f3d_891 8th cir verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila united_states tax_court reports dently have us do the same here however we do not face the question whether under oklahoma law lease terms of this nature are understood not to require actual penetration of for drill ing instead we interpret a statute not a lease and we construe it as a provision of federal_law not under state law the ground despite literally calling language in so doing we follow the ‘elementary rule_of construction that effect must be given if possible to every word clause and sentence of a statute ’ 95_tc_579 quoting 2a sutherland statu- tory construction sec dollar_figure as a result we will not ignore or minimize the word drilling in sec_461 to do so would be at odds with the heading of the section discussed above at iii b and its intended purpose see supra note therefore we do not find the cases cited by caltex to be persuasive in aiding our interpretation of sec_461 d application to caltex caltex has stipulated that n o drill penetrated the ground for purposes of drilling a well by or on behalf of caltex oil venture during or given that fact caltex is not entitled to the special timing rule_of sec_461 iv the 2-month rule_of c f_r sec_1_461-4 as we have shown the general economic_performance rule_of sec_461 provides that economic perform- ance occurs as services are provided to the taxpayer but sec_461 conferred on the secretary the authority to promulgate regulations that would provide alternative timing acting under this authority the secretary promul- gated c f_r sec_1_461-4 income_tax regs which provides that a taxpayer is allowed to treat services as having been provided ie thereby satisfying the economic_performance prong of the all_events_test when the tax- payer makes payment for those services if the taxpayer can reasonably expect the provider of services to provide the services within months after the date of pay- ment this is commonly referred to as the 2-month rule verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila caltex oil venture v commissioner a the parties’ contentions the irs maintains that thi sec_31 2-month rule does not allow caltex to treat the services due under the contract as having been economically performed in because the rule applies only if caltex could reasonably expect all services due under the contract to be provided within months after the date of payment the irs acknowledges a distinction and a different outcome where the contract provides for differen- tiated or severable services to be performed under a single contract the irs concedes that in the case of a divisible con- tract also known as a severable contract economic_performance occurs and any applicable economic perform- ance exception will apply separately with regard to each dis- tinct service that was contracted for as that service is pro- vided see c f_r sec_1_461-4 income_tax regs if different services are required to be provided to a taxpayer under a single contract or agreement economic_performance generally occurs over the time each service is provided however the irs maintains that the same is not so if a contract-like it points out the turnkey contract at issue here-does not specifically provide for differentiated services caltex disagrees and argues that the irs’s interpretation of the 2-month rule must be rejected because if all the serv- ices called for under a turnkey contract had to be performed within months of payment the rule could never be applicable to the oil_and_gas industry our record shows that digging an oil well usually takes over two years from concep- tion to production and necessarily requires among other things extensive data collection lease acquisitions securing access roads staking and permitting of the well site negoti- ating contracts for subcontract services buying and building where several things are to be done under a contract and the money consideration to be paid is apportioned to each of the items the contract is ordinarily regarded as severable mac- arthur v commissioner 168_f2d_413 8th cir aff ’g 8_tc_279 73_f2d_312 3d cir on the other hand if the consideration to be paid is single and entire the contract will ordinarily be held as entire see 236_us_512 41_f2d_336 3d cir although the subject thereof may consist of several distinct and wholly inde- pendent items fullmer v poust a pa a turnkey contract has a definite meaning in the oil industry it is a contract where the driller undertakes to furnish everything and to do all the work required to complete the well place it on production and turn it over ready to ‘turn the key’ and start the oil running into the tanks 177_f2d_508 10th cir verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila united_states tax_court reports surface facilities and the actual drilling and production of oil or gas instead caltex maintains that the rule permits a tax- payer to accelerate a deduction for just the allocable cost of the services that would be provided in the 2-month period from payment in taking this position caltex does not address the irs’s distinction between a severable and non- severable contract thus the questions before us are i whether the month rule contemplates that all of the services called for under a contract must be provided within months of pay- ment or whether the rule permits a taxpayer to accelerate a deduction for just the portion of the services that would be expected to be provided in the 2-month period from pay- ment and ii whether the interpretation and application of the 2-month rule changes depending on whether the con- tract at issue is severable or non-severable b construing sec_1_461-4 the ambiguity of the regulation the starting point for interpreting a regulatory provision is as with a statute its plain meaning 156_f3d_1076 10th cir when the meaning of a regulatory provision is clear on its face the regulation must be enforced in accordance with its plain meaning 134_tc_211 rev’d on other grounds 650_f3d_691 d c cir the 2-month rule inquires whether caltex reasonably expected red river to provide the services within the relevant time period see c f_r sec_1_461-4 income_tax regs emphasis added the irs argues that this rule contemplates that the services called for under a contract-ie all of the con- tracted services-must be provided within months of payment while caltex maintains that the rule permits a tax- payer to claim a deduction for just the portion of the services that would be expected to be provided in the 2-month period from payment the irs thus contends in effect that the services means all of the services and caltex con- tends in effect that it means any of the services we think that the irs’s proffered meaning ie all of the services is the more likely the regulation reads verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila caltex oil venture v commissioner a taxpayer is permitted to treat services or property as provided to the taxpayer as the taxpayer makes payment to the person providing the serv- ices or property as defined in paragraph g ii of this section if the taxpayer can reasonably expect the person to provide the services or prop- erty within months after the date of payment c f_r sec_1 d ii income_tax regs the regulation thus presumes a correlation between the services and payment therefor where multiple services are provided pursuant to a contract that calls for a single payment and the single payment is thus not linked to fewer than all of the contracted services but is instead paid for all of the contracted services the services that must be pro- vided within months would seem to be the services for which payment is made-ie all the services however the regulation does not include either the phrase all of or the phrase any of we cannot say that caltex’s interpretation is impossible since the meaning of the regula- tion is thus ambiguous we will look to other principles and canons to see whether they confirm or correct our initial reading of the regulation narrow construction of deductions it is well settled that deductions are a matter of legislative grace and should be narrowly construed 503_us_79 292_us_435 caltex asks us to read the 2-month rule expansively-ie giving the taxpayer a greater entitlement to accelerate deductions-whereas the irs’s interpretation is narrower this tends in favor of the irs’s interpretation especially since the 2-month rule even narrowly construed is already a relaxation of the general economic_performance rule_of sec_461 and expands tax- payers’ entitlement to a deduction the irs’s interpretation of c f_r sec_1_461-4 has not been announced in any published guidance because we uphold this interpretation on other grounds we need not reach the question whether as the irs contends this is a circumstance in which we should defer to the agency’s unpublished interpretation of its own regulation the secretary showed an intention to limit the relaxation of the economic_performance rule some commentators on the secretary’s initial proposed_regulations encouraged the irs to adopt final regulations with a payment trump rule-ie treating the time of payment as full eco- nomic performance see t d 1992_1_cb_155 157-and others suggested that the pro- posed 2-month rule be extended to six months see id c b pincite rejecting these suggestions in the final regulations the secretary determined that the policy of sec_461 would be frustrated by adopting the payment trump rule and that the 2-month rule appro- continued verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila united_states tax_court reports the history of the 2-month rule it is well settled that where a statute is ambiguous we may look to legislative_history to ascertain its meaning 481_us_454 59_f3d_1571 11th cir the rules of statutory construction also apply to the construction of regulations see 83_tc_943 therefore when a regulation is ambiguous we may likewise consult its regulatory history -ie statements made by the agency contemporaneously with proposing and adopting the regulation-to ascertain its meaning see 87_tc_865 a preamble will fre- quently express the intended effect of some part of a regula- tion and might be helpful in interpreting an ambi- guity in a regulation see also 84_fedclaims_96 the court is permitted to consult the agency’s interpretations or the regulatory history to determine meaning if the regulation is ambiguous aff ’d 573_f3d_1327 fed cir proposed_regulations under sec_461 were issued on date and adopted on date see notice of proposed rulemaking economic_performance requirement ia-258-84 1990_2_cb_805 t d 1992_1_cb_155 in publishing the proposed regula- tions the secretary explained the origin of the 2-month rule i n the case of a liability of a taxpayer arising from the provision by another person of property or services to the taxpayer the statute provides that economic_performance occurs as the property or services are provided to the taxpayer the regulations provide rules designed to lessen the bur- den on a taxpayer incident to determining when property or services are provided to the taxpayer for example the regulations provide that a tax- payer may treat property or services as provided to the taxpayer as the taxpayer makes payment for the property or services however this treat- ment is available only if the taxpayer can reasonably expect the property or services to be provided by the other person within months after the payment is made c b emphasis added priately operates to relieve taxpayers of the burdens incident to determining precisely when services and property are provided while assuring that economic_performance occurs within a reasonable_time following payment id verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila caltex oil venture v commissioner in promulgating the final regulations in which he rejected a suggestion to lengthen the 2-month period see supra note the secretary repeated- that the 2-month rule appropriately operates to relieve taxpayers of the burdens incident to determining precisely when services and property are provided while assuring that economic_performance occurs within a reasonable_time following payment t d c b pincite emphasis added therefore the history of c f_r sec_1_461-4 is emphatic about avoiding the burden of having to deter- mine precisely when services were provided it would be somewhat at odds with such a regime-engineered to avoid difficulties in determining when services have been pro- vided-to allow a taxpayer to accelerate deductions for just the portion of services expected to be provided within months of payment and in order to do so to make ex post facto valuations of those services-valuations that would require fact-intensive analyses by both the taxpayer and the irs this is the very difficulty that the regulation sought to avoid we hardly think that the secretary intended this result when promulgating the 2-month rule difficulty for the oil_and_gas industry caltex argues that the irs’s interpretation of the month rule must be rejected because if all the services called for under a turnkey contract have to be performed within months of payment the 2-month rule could never be applicable to the oil_and_gas industry because of the immen- sity of its projects thereby making the rule superfluous it is true that generally speaking an interpretation that renders a statutory provision superfluous should be avoided since that interpretation would offend the well-settled rule_of statutory construction that all parts of a statute if at all possible are to be given effect 412_us_609 however the 2-month rule is a general exception to the economic_performance rule_of sec_461 it is not an exception that is specific to the oil_and_gas industry cf sec_461 as a result even if it were true that the month rule could not be used in the oil_and_gas industry that fact would not be sufficient by itself to invalidate the verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila united_states tax_court reports irs’s proposed interpretation because inapplicability to one particular industry does not make a provision entirely super- fluous moreover we do not find that the irs’s interpretation of the 2-month rule would always make it inapplicable to the oil_and_gas industry for example if a contract for the drilling of an oil or gas well were drafted in such a manner that payments were allocated to specified services the month rule could apply to such oil_and_gas contracts see c f_r sec_1_461-4 income_tax regs or if some or all of the preparatory activities were already completed at the time the taxpayer entered into a turnkey contract and made payment and the remaining services that were the sub- ject of the contract could be completed in months then under such a contract all the services under the contract could be completed within that 2-month period in any event we do not reject the irs’s interpretation of the 2-month rule simply because the rule might be used in the oil_and_gas industry only infrequently c application to caltex caltex is not entitled to the special timing provisions of the 2-month rule we hold that the 2-month rule contemplates that all of the services called for under an undifferentiated non-sever- able contract must be provided within months of pay- ment therefore a determination of caltex’s entitlement to use the 2-month rule requires a determination of whether the contract at issue is an undifferentiated non- severable contract see supra note versus a severable one and a determination of whether the services called for thereunder could have reasonably been expected to be performed within months of payment in doing so we find that caltex is not entitled to the special timing provi- sions of the 2-month rule caltex’s contract with red river fits the definition of a turnkey contract see supra note it did not provide an exhaustive itemized list of services to be provided to caltex by red river or its subcontractors with particular payments associated with or allocated to each service instead the con- tract enumerated some but not all of the services to be pro- verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila caltex oil venture v commissioner vided in order for red river to commence or cause to be commenced the drilling of wells at the two sites and it called for lump-sum payments of dollar_figure for drilling costs and dollar_figure for completion costs without any allocation of those sums to particular services as a result we hold that the contract at issue here is an entire non-severable con- tract as the irs contends given that the contract is non-severable caltex may use the 2-month rule only if all the services called for in the contract with red river could have been reasonably expected to be performed within months of payment caltex has never alleged that it expected all of the services to be pro- vided within months of payment on the contrary caltex concedes that it did not reasonably expect all services to be performed within months of payment since turnkey contract services in the oil_and_gas industry could never be completed in such a limited time frame as a result we find that caltex may not treat any of the services due under the contract as having been economically performed in by operation of the 2-month rule_of c f_r sec_1 d ii deductions under the 2-month rule are limited to payments made by cash or cash equivalents not notes for purposes of the regulation at issue payment has the same meaning as it has for taxpayers using the cash receipts and disbursement method_of_accounting see c f_r sec_1_461-4 income_tax regs defining payment by reference to c f_r sec_1_461-4 pursuant to sec_1_461-4 payment includes the furnishing of cash or cash equivalents and the net- ting of offsetting accounts payment does not include the furnishing of a note or other evidence_of_indebtedness of the taxpayer whether or not the evidence is guaranteed by any other instrument including a standby_letter_of_credit or by any third party including a government agency after this regulation was proposed see notice of proposed rulemaking economic_performance requirement ia-258- 1990_2_cb_805 commentators objected to this rule and among other things asked that the regulation provide that a note or other evidence_of_indebtedness which bears an arm’s-length rate of interest be included as payment t d verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila united_states tax_court reports c b pincite the secretary rejected this sugges- tion because he believe d that consistent use of the cash_method definition of payment provides an administrable rule that is consistent with congressional intent id therefore for purposes of the 2-month rule the payments made by caltex would not include any notes executed in favor of red river but instead would include only the two payments made by caltex to red river via checks in the amounts of dollar_figure and dollar_figure as a result even if caltex were able to invoke the 2-month rule it would be able to deduct only the amount of its actual payments ie dollar_figure not the approximately dollar_figure million it attempted to deduct v economic_performance under the general_rule of sec_461 even though caltex does not qualify for the exceptions dis- cussed above it may still invoke the general_rule of sec_461 that statute provides that the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs and if the liability of the taxpayer arises from a third person providing services to the taxpayer economic_performance occurs as such person provides such services sec_461 a i thus caltex remains entitled to deduct for the pay- ments it made in for services actually performed in the irs acknowledges this principle but argues that eco- nomic performance with respect to at least dollar_figure of the claimed idcs of dollar_figure did not occur in because it says caltex stipulated that only dollar_figure of the idcs due under the contract was incurred in the actual lan- guage of the stipulation is petitioner contends that it incurred dollar_figure of intangible drilling costs relating to the contract during therefore reasons the irs caltex’s maximum potential deduction for idcs for under sec_461 is dollar_figure caltex counters that while it stipulated that it contends that dollar_figure of idcs was incurred in it did not stipu- late that it contends that only dollar_figure of idcs was incurred in as a result caltex maintains that the precise amount of idcs incurred in remains in dispute verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila caltex oil venture v commissioner we think the irs’s reading of the stipulation is the more likely reading however we cannot say that caltex’s reading is impossible and we currently address this question not after a trial but under rule in deciding the irs’s motion for partial summary_judgment we must draw every inference in favor of the non-moving party caltex as a result there remains a genuine issue of material fact regarding the amount if any of idcs incurred by caltex in and the effect if any of the parties’ stipulation on caltex’s ability to claim deductions in excess of dollar_figure moreover we note that the irs does not maintain that by way of summary_judgment on this point we can use the stipulation to avoid a trial on the issue of the amount of caltex’s idc deductions under the general_rule of sec_461 the irs does not concede that caltex may actu- ally deduct dollar_figure in idcs for instead the irs argues that factual issues relating to the deductibility even of the dollar_figure should remain for trial and that such issues include i whether the services to which the dollar_figure relate were performed in and ii if so whether the services were performed before caltex acquired interests in the wells see 55_tc_43 holders of interests in oil_and_gas wells may deduct idcs only after they have been granted operating rights to the wells to which those costs relate it is not worthwhile for us to attempt resolve under genuine issue of material fact standards a controversy about the interpretation of a stipulation only to then have to address in large part the issue that summary_judgment should resolve these considerations also tilt this question in caltex’s favor for purposes of the irs’s motion conclusion the irs is entitled to summary_judgment on two issues caltex is not entitled to the 90-day special timing rule_of sec_461 and caltex is not eligible to treat any services due under the contract as having been economically performed in under the 2-month rule_of sec_1_461-4 income_tax regs whether and to what extent caltex may be entitled to deduct some of its idcs for on the basis of the general economic perform- ance rule_of sec_461 is still in dispute verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila united_states tax_court reports to reflect the foregoing an appropriate order will be issued f verdate 0ct jun jkt po frm fmt sfmt v files caltex sheila
